Citation Nr: 0010618	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bronchitis, claimed as 
secondary to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a respiratory disability, claimed as 
secondary to mustard gas exposure in service.  The veteran 
filed a timely notice of disagreement, and was provided a 
March 1997 statement of the case.  He then filed an April 
1997 VA Form 9, perfecting his appeal.  

This appeal has been presented to the Board as an application 
to reopen, based on the submission of new and material 
evidence, a previously and finally denied claim for service 
connection for a respiratory disability.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  However, the veteran has claimed service connection 
for a respiratory disability resulting from in-service 
exposure to mustard gas.  When this claim was originally 
denied by the RO in September 1993, 38 C.F.R. § 3.316, as 
revised effective August 18, 1994, was not yet in effect.  
38 C.F.R. § 3.316 (1999) (see 59 Fed. Reg. 42497 (1994)).  
Additionally, the RO did not include any version of 38 C.F.R. 
§ 3.316 in the March 1995 statement of the case, when the 
veteran initiated but did not perfect an appeal of the 
September 1993 rating decision.  Thus, the record contains no 
evidence that the veteran's claim was ever reviewed in light 
of 38 C.F.R. § 3.316.  Because § 3.316 establishes a 
potential new basis of entitlement to certain VA benefits, it 
is a liberalizing regulation, and a claim under this 
regulation is a new claim, not an attempt to reopen a 
previously denied one.  Pearlman v. West, 11 Vet. App. 443, 
447 (1998) (finding that 38 C.F.R. § 3.316 created a 
"relaxed standard" of well-groundedness for veterans 
exposed to mustard gas); Spencer v. Brown, 4 Vet. App. 283, 
288-290 (1993) (finding that an intervening change in the law 
renders a claim under that law "new").  

For this reason, the veteran's claim will be considered as a 
new claim and as such, is not subject to the requirements of 
38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 3.156 (1999).  
It will therefore be reviewed de novo by the Board.  


FINDINGS OF FACT

1.  The veteran has given plausible testimony of exposure to 
mustard gas during service.  

2.  The veteran has presented competent medical evidence of a 
current diagnosis of bronchitis.  


CONCLUSION OF LAW

The veteran's claim for service connection for a respiratory 
disability, claimed as secondary to mustard gas exposure, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed an application in June 1996 seeking to 
reopen a previously denied claim for service connection for a 
respiratory disability, allegedly resulting from mustard gas 
exposure during service.  Also of record is a written 
statement originally filed by the veteran in January 1991 
detailing his alleged mustard gas exposure during service.  
According to his account, he began training at the Great 
Lakes Naval Training Center in November 1942, and the 
following month was requested to participate in some tests 
involving mustard gas.  He was initially given a skin 
exposure test, and several weeks later, was used in a gas 
chamber experiment.  The veteran was told these tests were 
secret, and no mention would be made of them in his service 
medical records.  He continued to service without incident in 
the Navy until January 1946.  

Subsequent to service, he has received VA and private 
treatment for a variety of respiratory disabilities.  
According to a December 1991 letter from the veteran's 
private physician, the veteran has a current diagnosis of 
chronic bronchitis which, "it is [the physician's] 
understanding,  . . . is the direct result of exposure to 
mustard gas" during military service.  

The RO reviewed the evidence of record and found none of it 
was new and material; the veteran's application to reopen his 
previously-denied claim was hence denied.  He initiated and 
perfected an appeal of this issue, and the appeal was 
forwarded to the Board.  

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Regarding claims for residuals of mustard gas exposure, the 
Court has held that 38 C.F.R. § 3.316 (1999) creates a 
"relaxed standard" for veterans seeking service connection.  
This regulation relieves the veteran of "the burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure."  Pearlman at 446-
47.  The veteran has offered a detailed statement describing 
the incidents of his alleged mustard gas exposure, including 
a time period and a place for which the U.S. government has 
acknowledged mustard gas experiments were conducted.  See 
Veterans at Risk, The Health Effects of Mustard Gas and 
Lewisite (National Academy Press 1993).  The veteran has also 
presented competent medical evidence of a current diagnosis 
of bronchitis.  In light of these facts, the evidence of 
record is sufficient to render his claim for service 
connection for a respiratory disability well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  


ORDER

The veteran has submitted a well grounded claim for service 
connection for a respiratory disability, claimed as secondary 
to mustard gas exposure.  To this extent only, the appeal is 
granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As the RO has not yet addressed the merits of the veteran's 
service connection claim, based on all the evidence of 
record, the appeal must be remanded for review of this issue 
by the agency of original jurisdiction.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Also, because the veteran's 
claim for service connection for a respiratory disability, 
claimed as secondary to mustard gas exposure, is well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  This development includes verification of the 
veteran's participation in mustard gas experiments during 
service, if possible.  The VA Adjudication Procedure Manual, 
M21-1, sets forth procedures for development of mustard gas 
exposure claims, at Part III, paragraph 5.18 (April 30, 
1999).  The veteran must be afforded full development of his 
claim in light of the most recent VA procedures for claims of 
this type.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
service and post service records, 
including, but not limited to, records of 
VA or private medical treatment, are 
associated with the claims folder.  The 
RO must also attempt to verify the 
veteran's participation in mustard gas 
experiments, as outlined in the M21-1 
manual.  

3.  If the RO determines any further 
development is warranted, it should be 
accomplished at this time.  After 
completion of all required development, 
the RO should review the veteran's claim 
on the merits, based on all evidence of 
record.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 7 -


